Lewis, J.
1. There was no error in dismissing the motion for a new trial for want of service of a copy of the rule nisi issued thereon upon the respondent' in the motion, it not appearing that such service had been waived. Civil Code, §5475.
2. Such service is not waived merely because counsel for the respondent informed counsel for the movant that a named day for the hearing of the motion would be suitable to the former.
3. Nor was there, in view of the conflicting evidence set forth in the record, any abuse of discretion in refusing to continue the hearing so as to allow time and opportunity for service to be made.
Submitted October 6,
Decided October 30, 1900.
Motion for new trial. Before Judge Longley. City court of La-Grange. April 2, 1900.
Harwell & Lovejoy, for movant. E. T. Moon, contra.
4. It is not the duty of a sheriff to serve official papers until the same are placed in his hands for that purpose.

Judgment affirmed.


All the Justices concurring, except Little, J., absent.